

BILL OF SALE AND AGREEMENT


THIS BILL OF SALE AND AGREEMENT is made and entered into this 1st Day of July,
2006, by and between Texas Energy, Inc., a Nevada Corporation ("Seller") and
Sundial Resources, a ________________________________ ("Buyer"), as follows:


WITNESSETH:


WHEREAS, Seller represents that Seller is the owner of the property and
equipment located on the wells and listed in Exhibit "A" attached hereto and
made a part hereof.


WHEREAS, Buyer desires to acquire, and Seller desires to sell to Buyer, all
materials, fixtures, equipment, and other personal property located in on or
appurtenant to said wells and property (hereinafter sometimes referred to as
"Said Property");


NOW THEREFORE, for and in consideration of the sum of Ten Dollars ($10.00) and
other good and valuable consideration, the receipt and sufficiency of which is
hereby acknowledged, Seller does hereby grant, bargain, sell, transfer, and
convey unto Buyer all of materials, fixtures, equipment, and other personal
property located in, on or appurtenant to Said Property.


1. Buyer agrees by accepting this Bill of Sale, to assume responsibility for the
well bores and the risk, cost and expense of future operations, including
plugging and abandoning the well bores. Buyer agrees for himself, his heirs and
assigns, that it shall, in a timely and good and workmanlike manner and at this
sole risk and expense, properly plug and abandon the above described wells and
promptly thereafter remove all the Said Property from the premises and restore
the surface around the well to its natural condition, all in accordance with the
terms of the applicable leases and the rules and regulations of any governmental
agency of authority having jurisdiction thereof.


2. Buyer, for itself, its heirs and assigns, shall indemnify, defend, and hold
Seller, Seller's agents and employees harmless from and against any and all
loss, cost, expense, and claims for damages of every kind and character to
persons or property arising out of, or in connection with, the operations
conducted by Buyer.


3. Except as specifically stated in this contract, Seller hereby specifically
disclaims any warranty, guaranty, or representation, oral or written, past,
present, or future, as to, or concerning (I) the nature and condition of Said
Property, (II) the manner, construction, condition and state of repair or lack
of repair of any improvements located thereon, the nature and extent of any
right-of-way, lease lien, encumbrance, license, reservation, condition or
otherwise, and (III) the compliance of Said Property with any laws, rules,
ordinances or regulations of any government or other body.


4. The conveyance of Said Property as provided for herein is made on an "AS IS"
basis, and Buyer expressly acknowledges, warrants, and represents to Seller that
no representations have been made by Seller, its agents, or employees in order
to induce Buyer to enter into this Bill of Sale and Agreement other than as
expressly stated herein.
5. Assignor and Assignee hereby agree to execute any document reasonably
necessary to effectuate this transaction. Said documents may include a
clarification of legal descriptions, lease descriptions, property descriptions,
and/or personal property descriptions.



--------------------------------------------------------------------------------


 
6. This Assignment is made without warranty of title, express or implied.


7.  When the context requires, singular nouns and pronouns include the plural.


THIS INSTRUMENT may be executed in any number of counterparts, each of which
shall be considered as an original for all purposes.


IN WITNESS WHEREOF: the parties hereto have executed this Bill of Sale and
Agreement the day year first hereinabove written, but effective as the 1st day
of July, 2006.


BUYER: 
Sundial Resources
 
SELLER: 
Texas Energy, Inc.
            
By:
                 , its             
By:
              , its                   
THE STATE OF TEXAS
COUNTY OF JACK
   

 
BEFORE ME, the undersigned authority, on this day personally appeared
__________________, known to me to be the identical person whose name is
subscribed to the foregoing instrument, and acknowledged to me that he executed
the same for the purposes and consideration therein expressed, and in the
capacity therein stated.



           
NOTARY PUBLIC, STATE OF TEXAS
     
STATE OF TEXAS
COUNTY OF JACK
   

 
BEFORE ME, the undersigned authority, on this day personally appeared
__________________, known to me to be the identical person whose name is
subscribed to the foregoing instrument, and acknowledged to me that he executed
the same for the purposes and consideration therein expressed, and in the
capacity therein stated.
 

     
 
  NOTARY PUBLIC, STATE OF TEXAS

 

--------------------------------------------------------------------------------



